DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 1, 4, 5, 8, 10, 13-15, 22, 23, and 25, withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species E (Fig. 6), as set forth in the Office action mailed on 24 September 2020, are no longer withdrawn from consideration because the seal feature as recited in Claim 1 is not exclusive to Species E (Fig. 6) and is also present in, and therefore reads on, elected Species A (Figs. 2a-2c). The specification also discloses that the embodiment of Species E (Fig. 6) may include the cloverleaf cross-sectional profile as also shown in Species A (Fig. 2c) (p. 21 / ll. 15-17). 
Claims 1, 4, 5, 8, 10, 13-15, 22, 23, and 25 are allowable. The restriction requirement between Species A and E, as set forth in the Office action mailed on 30 August 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 30 August 2018 is partially withdrawn.  Claims 9 and 12, directed to the guidance device comprising the guide tube and an outermost tube, and the seal blocking the fluid return path, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claim 21, directed to Species B (Figs. 3a-3c), remains withdrawn from consideration because it does not require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Wheeler on 14 June 2021.

The application has been amended as follows: 
Claims 16-18 and 21 are cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a neurosurgical apparatus comprising a catheter for insertion into a guide tube, the catheter and guide tube having cross-sectional profiles that provide fluid return paths therebetween during insertion of the catheter into the guide tube, the fluid return paths sealed by a fluid tight seal between the catheter and the guide tube only . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 6,609,020 to Gill teaches a neurosurgical apparatus comprising a guide tube and catheter, and a cap (Fig. 6) (col. 10 / ll. 4-31). 
U.S. Patent No. US 7,691,087 to Gough et al. teaches a taper lock (FIG. 10). 
U.S. Patent Application Publication No. US 2010/0130937 to Voss teaches a tube having a cross-sectional profile comprising guidance regions (Figs. 2A-2B), and a seal (50) (¶52-53). 
U.S. Patent Application Publication No. US 2015/0011938 to Gill et al. teaches a neurosurgical apparatus with a seal between a guide tube and an inserted catheter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775